Citation Nr: 1503523	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip disability, including as secondary to a back disability.

4.  Entitlement to an acquired psychiatric disorder, claimed as depression, including as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before Decision Review Officer in April 2011, and before the undersigned Veterans Law Judge in October 2013.  Transcripts of the hearings are of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a rating decision issued in December 1978, the RO denied service connection for a back disability based on the determination that a current disability was not shown.  A September 2002 rating decision confirmed and continued the prior denial; the Veteran did not appeal either decision within one year of being notified.

2.  The evidence received since the September 2002 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.
3.  A preponderance of the evidence is against a current left hip disability.

4.  The Veteran does not have a back disability or an acquired psychiatric disorder that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed back disability and acquired psychiatric disorder and his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision that denied service connection for a back disability and the September 2002 rating decision that confirmed and continued the prior denial, are final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 2002 denial of service connection for a back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The basic criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A back disability and an acquired psychiatric disorder were not incurred in or aggravated by service, and may not be presumed related to service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran initially filed a claim for a leg disability shortly after separation from service. The claim was denied in a September 1972 rating decision on the determination that a current disability was not shown.  A September 2002 rating decision continued and confirmed the prior denial.  The Veteran did not appeal either decision and the decisions became final. 

The evidence received since the last final September 2002 RO decision includes VA and private treatment records and a January 2010 VA examination.  Significantly, the January 2010 VA examination reflects a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy.  This treatment record is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.

We note that the RO also essentially reopened the claim and performed a de novo review in the September 2012 Supplemental Statement of the Case.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis and psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a back disability that is related to his service.  He further contends that he has a left hip disability and an acquired psychiatric disorder that are related to his back disability. 

The service treatment records indicate that the Veteran sustained a lumbosacral sprain after falling in a shower in May 1978, about 35 years ago.   

A few days later, he sustained an acute lumbar strain as a result of falling down a flight of stairs.  However, the service treatment records are void of findings or any diagnosis of a left hip disability or an acquired psychiatric disorder.

Post-service, on November 1978 VA orthopedic examination, the examiner diagnosed a history of an in-service back injury, but offered no diagnosis due to the lack of supporting X-ray findings.

Private treatment records include a July 2004 report which indicates that the Veteran sustained a post-service back injury that month when he slipped on something and fell "flat on his back" at work.  An X-ray examination indicated an impression of mild degenerative change and mild disc space narrowing at the lumbosacral juncture.  

VA treatment records include a September 2009 mental health report which reflects an assessment of schizophreniform disorder.  The VA psychiatrist suggested that the Veteran's back pain caused a lack of sleep which was a contributing factor to his psychotic symptoms.

On January 2010 VA spine examination, the examiner noted the Veteran's two back injuries during service.  The examiner noted that the Veteran stated that he received sporadic treatment since his service, but the examiner found no evidence of treatment until "the late years of 2000."  

On examination, the examiner diagnosed degenerative disc disease of the lumbar spine with radiculopathy which the examiner opined was less likely as not caused by or a result of his "low back strain" during service.  The opinion was based on the rationale that there is no evidence of chronicity of the condition beyond his treatment until "late 2000."  While the examiner is mistaken that there is no evidence of treatment until "late 2000," as the record reflects treatment related to a work-related back injury in 2004 (which only provides more evidence against this claim), the fact remains that there is no contrary medical evidence of record which relates the Veteran's current back disability to his service.

The Board finds that the VA examiner's opinion is probative as it provides a detailed rationale and addresses the Veteran's complete history and primary contention concerning the etiology of his back disability.  In this regard, both the facts of this case and the medical opinion are of high probative value providing particularly clear and highly negative evidence against the Veteran's claim.

The Board finds that the claims must be denied.

With regard to the Veteran's back disability, although the Veteran sustained two in-service back injuries, the Veteran's reported history of continued back symptomatology since active service has been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his back until 2004 when he suffered a post-service back injury.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed back condition for over 26 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.

Accordingly, the Board finds any of the Veteran's statements asserting continuity of symptomatology of back problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of back disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the back problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against this claim. 

With regard to the acquired psychiatric disorder, the Veteran's service treatment records are complaint void of any diagnosed psychiatric disorder.  The Board therefore finds that a chronic acquired psychiatric disorder is not shown during service.  Moreover, as the earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2009, which is about 31 years after separation from service, continuity of symptomatology has not here been established.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service. 

To the extent that the medical evidence suggests that the Veteran has an acquired psychiatric disorder that is related to his back disability, the Board has determined that service connection is not warranted for a back disability.  Therefore, a back disability may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated an acquired psychiatric disorder.

With regard to the Veteran's claimed left hip disability, there is no medical evidence of a left hip disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board has considered the Veteran's complaints of left hip symptoms, including as they relate to his back disability, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a left hip disability.

In any event, as the back claim has been denied, even if a hip disability is indicated this would not provide a basis to grant the claim. 

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that back and left hip disabilities and an acquired psychiatric disorder were caused by service, or are related to service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current left hip disability and the etiology of orthopedic and psychiatric disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board reopens the claim of entitlement to service connection for a back disability which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With respect to his claims for service connection for back and left hip disabilities and an acquired psychiatric disorder, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in October 2009 and June 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2011 and the undersigned Veterans Law Judge (VLJ) in October 2013.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearings, the Veteran was assisted by a representative, and both the representative, the DRO, and the VLJ asked relevant questions concerning the etiology of back and left hip symptoms and acquired psychiatric disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant VA spine examinations and opinions were obtained in November 1978 and January 2010.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough orthopedic examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  Hence, the Board finds that the numerous VA medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's acquired psychiatric disorder and claimed left hip disability.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current left hip disability, or that his acquired psychiatric disorder is related to his service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that he has a left hip disability and that any left hip disability and acquired psychiatric disorder should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for VA medical examinations or opinions are not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The claim for service connection for a back disability is reopened.

Service connection for a back disability is denied.

Service connection for a left hip disability is denied.

Service connection an acquired psychiatric disorder is denied.
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


